DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Amended claim 12 has been accepted by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-14 and 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Axelrod (US 8413611 B2) in view of Arvanites (US 6918355 B1).
Regarding claim 7, Axelrod discloses a pet toy (Figure 1; animal chew 10) comprising: 
a first material comprising a mesh material (Col. 2 lines 16-18; fabric) comprising one or more openings (Col. 2 lines 29-34; fabric with void spaces), 
and at least one integrally formed molded projection extending outward from the mesh material (Col. 4 lines 8-17; various shapes/projections overmolded into fabric first material); 
and a second material attached to the first material (Col. 2 lines 58-67; 
second material overmolded onto first material), the second material having greater rigidity than the first material (Col. 3 lines 32-36, first material is woven fabric; Col. 3 lines 54-59, second material is a thermoplastic; thermoplastics are more rigid than a woven fabrics), 
wherein the second material is overmolded onto at least a portion of the first material (Col. 2 lines 58-67; Figure 1; second material overmolded onto end portions 30 of first material).
Axelrod does not explicitly disclose the pet toy wherein the first material and the second material cooperate to define an inner chamber of the pet toy.
Arvanites teaches a pet toy wherein the first material and the second material cooperate (Arvanites: Col. 3 lines 49-55 formed by first material layer 152 surrounded by fleece 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the pet toy of Axelrod and incorporated the inner chamber taught by Arvanites in order to provide room for additional pet toy elements such as squeakers, sound devices, treats, stuffing, scents, etc. that make the pet toy more interesting and engaging ail of which is very well known in the art (Arvanites: Col. 3 lines 34-36).
Regarding claim 8, Axelrod as modified above teaches the pet toy wherein the second material is formed over all outer edges of the first material such that the outer edges of the first material are fully covered by the second material (Col. 2 lines 58-67; Figure 1; second material overmolded onto end portions 30 of first material, end portions = outer edges).
Regarding claim 9, Axelrod as modified above teaches the pet toy wherein the mesh material comprises a cotton duck fabric (Col. 3 lines 35-36; first material may be a canvas, cotton duck fabric is a type of canvas).
Regarding claim 10, Axelrod as modified above teaches the pet toy wherein the first material is a cotton duck fabric (Col. 3 lines 35-36; first material may be a canvas, cotton duck fabric is a type of canvas).
Axelrod as modified above teaches the claimed invention except for the cotton duck fabric having a weight of at least 10 oz per square yard and a thickness of .35 mm to .60 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the weight and thickness of the material in order to make the toy as lightweight as possible and as inexpensive as possible to manufacture while still remaining durable enough to remain in tack while an animal plays with it, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, Axelrod discloses the pet toy, wherein there is a mesh material (Axelrod: Col. 3 lines 32-36).
Axelrod does not disclose the mesh material comprises a nylon fabric.
Arvanites teaches the mesh material comprises a nylon fabric (Arvanites: Col. 2 lines 35-40).
It would be obvious for a person having ordinary skill in the art. before the effective filing date to have modified the pet toy of Axelrod and incorporated the teachings of Arvanites to use nylon because it is a durable material yet flexible material (Arvanites Col. 2 lines 24-26 and 32-34) which is known that durable materials will last longer on pet toys.
Regarding claim 12, Axelrod in view of Arvanites as modified above teaches the mesh material comprising a nylon fabric comprising a 450 denier nylon (Arvanites: Col. 2 lines 35-40).
Axelrod in view of Arvanites discloses the claimed invention except for wherein the nylon fabric is a 420 denier fabric. However, Arvanites teaches that modifying the denier is a result effective parameter since a lower denier is better suited for smaller animals and higher denier for larger animals (Arvanites: Col. 2 lines 35-43). It would have been obvious to one having ordinary skill in the art before the effective filing date, to adjust the denier value to 420, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Axelrod in view of Arvanites discloses the claimed invention except for the nylon fabric having a thickness of at least .20 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the thickness of the material in order to make the toy as lightweight as possible and as inexpensive as possible to manufacture while still remaining durable enough to remain in tack while an animal plays with it, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, Axelrod as modified above teaches the pet toy wherein the first material is at least partially collapsible (Col. 3 lines 32-36; first material is woven fabric which is a flexible material that is at least partially collapsible).
Regarding claim 14, Axelrod discloses the pet toy wherein the first material comprises a coarse outer surface (Col. 3 lines 32-36; first material is a canvas which is a coarse material) surrounding the at least one integrally formed projection (Col. 4 lines 8-15; various shapes/projections overmolded into fabric first material).
Regarding claim 16, Axelrod as modified above does not teach the pet toy further comprising a sound-emitting device disposed inside the inner chamber.
Arvanites teaches the pet toy further comprising a sound-emitting device disposed inside the inner chamber (Arvanites: Col. 3 lines 34-36; Figures 1 and 2; noise-maker 160 inside chamber 150).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the pet toy of Axelrod and incorporated the sound-emitting device taught, by Arvanites to provide an additional source of entertainment that makes the toy more interesting and engaging to the pet which is very well known in the art (Arvanites: Col. 3 lines 34-36).
Regarding claim 21, Axelrod as modified above teaches integrally formed molded projections extending outward from the mesh material (Col. 4 lines 8-17; various shapes/projections overmolded into fabric first material). 
Axelrod does not teach wherein the molded projection is configured and arranged such that it is formed by a thermoplastic polymer that passed outward through the one or more openings in the mesh material into cavities or recesses in a mold during a molding process to form positive projections. However, the limitations of this claim are product-by-process.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966
Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive.
With regard to claim 7, Axelrod does teach that a second polymer material is overmolded onto at least a portion of a first mesh material. As explicitly stated in Col. 2 lines 58-61, “the polymeric material may be overmolded onto the end portions of the fabric.” It is shown in Figure 1 that the second polymer material 40 is overmolded onto two end portions of the fabric material 20. This covers the limitation of the second material is overmolded onto at least a portion of the first material.
Still with regard to claim 7, Axelrod also teaches various shapes/sizes of molded projections that can extend from the first mesh material. This is taught in Col. 4 lines 8-17, “cones, cylinders, squares, etc. projections may be molded onto the fabric or fibrous material [i.e. the first mesh material]”. This covers the limitation of the first material having at least one molded projection extending from the first mesh material. 
With regard to claim 10, the applicant did not provide any support in the Specification as to why the invention necessitates that the cotton duck fabric must be 10 oz per square yard and with a thickness of 0.35 to 0.60 mm in order for the invention to properly function. Because there is no reasoning present in the Specification that necessitates these weight and thickness values in order for the invention to function, the case law applied in the rejection stands, as it involves only routine skill in the art to discover optimum values. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chefetz (US 846466 B2), Tsengas (US 8113150 B1), Tsengas (US 7263952 B1), Claser (US 2015008352 A1), Ragonetti (US 20140373788 A1), Axelrod (US 20140345538 A1), Wechsler (US 20130074780 A1), Rutherford (US 20130019812 A1), Simoni (US 2011011351 A1), Axelrod (US 20090095231 A1), Axelrod (US 20070044730 A1), Gupta (US 9844703 B1), and Oblack (US 8683958 B2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642